Citation Nr: 0715954	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include attention deficit disorder and anxiety 
disorder, has been received.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to July 
1993.

In a January 1995 decision, the RO in Providence, Rhode 
Island, denied the veteran's original service connection 
claims for both anxiety disorder and attention deficit 
disorder.  Although the RO notified the veteran of the denial 
of his claims in February 1995, the veteran did not initiate 
an appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
in which the RO in San Diego, California, declined to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include attention deficit disorder and anxiety 
disorder, on the basis that new and material evidence had not 
been received.  

Subsequently, the file was transferred to the RO in 
Providence, Rhode Island.  In April 2004, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in October 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2005.


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a January 1995 rating decision, the RO denied the 
veteran's claims for service connection for anxiety disorder 
and attention deficit disorder; although notified of the 
denial in February 1995, the veteran did not initiate an 
appeal.

3.  None of the new evidence associated with the claims file 
since the January 1995 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for an acquired psychiatric disorder, to 
include attention deficit disorder and anxiety disorder, or 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1995 RO decision that denied the veteran's 
claims for service connection for anxiety disorder and 
attention deficit disorder is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As evidence received since the RO's January 1995 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include attention deficit disorder 
and anxiety disorder, are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).


VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a December 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the petition to 
reopen his claims for service connection for attention 
deficit disorder and for anxiety disorder (characterized , 
what information and evidence was needed to substantiate the 
underlying service connection claim, what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
December 2003 letter-which meets the first three of 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirements.  While the veteran has 
not explicitly been advised to provide any evidence in his 
possession that pertains to his claim, the claims file 
reflects that the veteran has submitted evidence in support 
of his claim.  Given that fact, as well as the RO's 
instructions to him, the Board finds that the veteran has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  

The Board notes that, while the December 2003 letter to the 
veteran did not inform the appellant of the bases for the 
prior, final denial of his claim, consistent with Kent, the 
October 2004 SOC does explain the bases for the prior denial.  
After the issuance of the SOC and opportunity for the veteran 
to respond, the June 2005 supplemental SOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing or form of this notice.  Id.; 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The Board further notes that the RO has not provided to the 
veteran information pertaining to the assignment of 
disability ratings or effective dates, consistent with 
Dingess/Hartman; , on these facts, such omission is not shown 
to prejudice the veteran.  As the Board's decision herein 
denies the petition to reopen a service connection claim, no 
effective date or higher rating is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

As regards VA's duty to assist a claimant, the record also 
reflects that VA has made reasonable and appropriate efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA outpatient treatment records from the 
VA Medical Center (VAMC) in Providence, Rhode Island.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be presumed, for certain chronic 
diseases, such as psychoses, which develop to a compensable 
degree (10 percent for psychoses) within a prescribed period 
after discharge from service (one year for psychoses), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c).

The veteran's entitlement to service connection for anxiety 
disorder and attention deficit disorder have previously been 
considered and denied.  The veteran filed a claim addressing 
both conditions in January 1995.  In a rating decision issued 
later in January 1995, the Providence RO denied a claim for 
each disability, noting that there was no evidence of anxiety 
in service or within the one-year presumptive period after 
discharge from service,  and that attention deficit disorder 
pre-existed service and was not aggravated during service.  
Evidence then considered consisted of the veteran's service 
medical records.  These records include notations that:  the 
veteran was diagnosed for hyperactivity as a teenager; in the 
spring of 1993, he complained of a short temper and short 
attention span; in April 1993, he received treatment at the 
mental health clinic of the Newport Naval Hospital for ADHD 
(attention deficit hyperactivity disorder); and the clinic 
staff recommended a medical discharge from the Coast Guard as 
little improvement in this condition was expected.  His May 
1993 discharge examination report identified no disqualifying 
mental or physical defects ratable as a disability.

Although notified of the January 1995 denial in February 
1995, the veteran did not initiate an appeal of this 
determination.  As such, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen a claim for service 
connection for an acquired psychiatric disorder, to include 
attention deficit disorder and anxiety disorder, in August 
2003.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the January 1995 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Evidence added to the claims file since the January 1995 
denial includes private treatment records, dated between 
August 2001 and July 2002, that show treatment for anxiety 
and unrelated medical conditions.  For example, a November 
2001 record reflects that the veteran was seen for mood 
swings and a May 2002 record shows treatment for panic 
attacks and episodes of crying.  

Private hospital records from October 1993 and reports of VA 
examinations in January 1999, October 2002, and December 2004 
each pertain to unrelated medical conditions.  A U.S. Coast 
Guard August 1999 document verifies military pay.  

VA outpatient medical records from the Providence VAMC, dated 
between November 1996 and June 2005, show that the veteran 
was seen for his history of adult attention deficit disorder 
and was diagnosed in April 2005 with attention deficit 
disorder, bipolar mood disorder, and cocaine dependence.  
These records also reflect that the veteran was not seen for 
long periods of time at the Providence VAMC: for two years 
(noted in January 2003) and for five months (noted in April 
2005).  

The additionally received medical evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claim for service connection for an 
acquired psychiatric disorder, to include attention deficit 
disorder and anxiety disorder.  The private and VA records 
that pertain only to unrelated conditions clearly are not 
relevant to the matter under consideration.  None of the 
private and VA medical records related to the veteran's 
mental and emotional complaints include any opinion or 
comment that addresses the etiology of the veteran's current 
psychiatric disorder; the VA outpatient treatment records, in 
particular, show only continuing treatment for attention 
deficit disorder (as indicated above, shown to have pre-
existed service).  As none of the medical evidence received 
is pertinent to the central question underlying the claim for 
service connection-whether there exists a medical 
relationship (to include on the basis of aggravation) and a 
current diagnosed psychiatric disability-none of this 
evidence raises a reasonable possibility of substantiating 
the claim.  

The only additional evidence associated with the claims file 
consists of various statements submitted by the veteran or on 
his behalf (by his representative).  These statements appear 
to reiterate some assertions advanced in connection with the 
prior claim.  However, even if new, such lay assertions 
provide no basis for reopening the claim.  As indicated 
above, this claim turns on a medical matter.  As the veteran 
and his representative are laypersons without the appropriate 
medical training or expertise, neither is competent, on the 
basis of assertions, alone, to provide probative (i.e., 
persuasive) evidence on a medical matter-such as the 
etiology of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
attention deficit disorder and anxiety disorder, has not been 
received.  As such, the requirements for reopening the claim 
are not met, and the January 1995 denial of the claims for 
service connection for anxiety disorder and attention deficit 
disorder remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for an 
acquired psychiatric disorder, to include attention deficit 
disorder and anxiety disorder, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


